Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
At the outset, the Examiner notes that the Applicant's Response filed on August 2, 2022, has obviated all the objections and/or rejections, as set forth in the Non-Final office action mailed on May 2, 2022.
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1, 21, and 23, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 1) provides for a tape-shaped magnetic recording medium comprising: a substrate; a base layer disposed on the substrate; and a magnetic layer disposed on the base layer, wherein the substrate includes a polyester as a main component, the base layer has an average thickness of 0.9 µm or less, the base layer and the magnetic layer each include a lubricant, the magnetic layer has a surface having a large number of holes, and the surface has arithmetic average roughness Ra of 2.5 nm or less, the entire magnetic recording medium has a BET specific surface area of 3.5 m2/g or more in a state where the lubricant has been removed from the magnetic recording medium and the magnetic recording medium has been dried, a squareness ratio in a perpendicular direction is 65% or more, the magnetic layer has an average thickness of 90 nm or less, and the magnetic recording medium has an average thickness of 5.6 µm or less.
Additionally, the instant invention (as set forth in independent claim 21) provides for a magnetic recording/reproducing device comprising: a feeding unit that can sequentially feed out a tape-shaped magnetic recording medium; - 5 -Appln No.: 16/651,454 Response to Non-Final Office Action dated May 2, 2022 a winding unit that can wind up the magnetic recording medium fed out from the feeding unit; and a magnetic head that can write information on the magnetic recording medium and can read out information from the magnetic recording medium while being in contact with the magnetic recording medium traveling from the feeding unit toward the winding unit, wherein the magnetic recording medium includes: a substrate; a base layer disposed on the substrate; and a magnetic layer disposed on the base layer, the substrate includes a polyester as a main component, the base layer has an average thickness of 0.9 µm or less, the base layer and the magnetic layer each include a lubricant, the magnetic layer has a surface having a large number of holes, and the surface has arithmetic average roughness Ra of 2.5 nm or less, the entire magnetic recording medium has a BET specific surface area of 3.5 m2/g or more in a state where the lubricant has been removed from the magnetic recording medium and the magnetic recording medium has been dried, a squareness ratio in a perpendicular direction is 65% or more, the magnetic layer has an average thickness of 90 nm or less, and the magnetic recording medium has an average thickness of 5.6 µm or less.
Additionally still, the instant invention (as set forth in independent claim 23) provides for a magnetic recording medium cartridge comprising: a tape-shaped magnetic recording medium; and a casing that houses the magnetic recording medium, wherein the magnetic recording medium includes: a substrate; -6-Appln No.: 16/651,454 Response to Non-Final Office Action dated May 2, 2022 a base layer disposed on the substrate; and a magnetic layer disposed on the base layer, the substrate includes a polyester as a main component, the base layer has an average thickness of 0.9 µm or less, the base layer and the magnetic layer each include a lubricant, the magnetic layer has a surface having a large number of holes, and the surface has arithmetic average roughness Ra of 2.5 nm or less, the entire magnetic recording medium has a BET specific surface area of 3.5 m2/g or more in a state where the lubricant has been removed from the magnetic recording medium and the magnetic recording medium has been dried, a squareness ratio in a perpendicular direction is 65% or more, the magnetic layer has an average thickness of 90 nm or less, and the magnetic recording medium has an average thickness of 5.6 µm or less.
	The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a tape-shaped magnetic recording medium, as set forth, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 1, 21, and 23.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1, 21, and 23.
Moreover, since claims 2-20 and 22 depend from and further limit the allowable subject matter of independent claims 1 and 21, respectively, they too are considered allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William J Klimowicz/
Primary Examiner, Art Unit 2688